Exhibit 10.1

GIBRALTAR INDUSTRIES, INC.

2005 EQUITY INCENTIVE PLAN

 

 

Award of Restricted Units

 

 

THIS AWARD made to                                          (the “Recipient”) as
of this      day of             , 20    .

Recitals:

Effective as of April 1, 2005 the Company adopted an equity based incentive plan
known as the Gibraltar Industries, Inc. 2005 Equity Incentive Plan (the “Plan”).

Under the terms of the Plan, the Committee is authorized to grant equity based
compensation awards to Eligible Persons.

The Committee has approved the issuance of an award of
                                         (            ) Restricted Units to the
Recipient to supplement the retirement benefits which the Recipient is entitled
to receive under the terms of the Company’s retirement plans.

The Plan provides that the terms and conditions of each Award are to be
specified in a written instrument.

The Award of Restricted Units to the Recipient are subject to the terms and
conditions contained in this instrument.

Grant of Award:

NOW, THEREFORE, the Company hereby grants to the Recipient,
                                         (            ) Restricted Units on the
following terms and conditions:

1. Award of Restricted Units. Subject to the terms and conditions of this Award
instrument (“Instrument”), the Recipient is hereby granted an Award of
                                         (            ) Restricted Units. Any
reference in this Instrument to Restricted Units shall be deemed to refer only
to the Restricted Units granted pursuant to the Award reflected in this
Instrument together with any Dividend Equivalent Units attributable to such
Restricted Units and any additional Restricted Units credited to the Recipient
with respect to the Restricted Units referred to above pursuant to the
anti-dilution provisions of the Plan.

2. Restriction on Transfer. Except as set forth in Section 3 below, the
Restricted Units shall be subject to the Restrictions on transfer set forth in
Section 5.02 of the Plan.

3. Lapse of Restrictions Upon Certain Terminations of
Employment. Notwithstanding any provisions of Section 5.06 of the Plan to the
contrary, if the Recipient’s employment with the Company is terminated due to
his death or disability, the Restrictions on any Restricted Units which have not
lapsed as of the date the Recipient’s employment is terminated for either such
reasons shall lapse on the date the Recipient’s employment with the Company is
terminated for either such reasons. In addition (and notwithstanding any
provisions of Section 5.06 of the Plan to the contrary), if: (a) the Recipient
retires from his employment with the Company at any time on or after the latest
to occur of: (i) the date the Recipient attains age sixty (60); (ii) the end of
the five (5) year period beginning on the date the Recipient is hired by the
Company; and (iii) the end of the one year period beginning on the date of this
Award, then (b) the restrictions on any Restricted Units which have not lapsed
as of the date the Recipient’s retires from his employment with the Company
shall lapse on the first day following the date the Recipient retires from his
employment with the Company. Finally, if the Recipient’s employment with the
Company or its Affiliate is



--------------------------------------------------------------------------------

terminated by the Company for any reason other than “for cause” as defined in
Section 4 below, the Restrictions on any Restricted Units which have not lapsed
as of the date the Recipient’s employment with the Company is terminated shall
lapse on the first day following the date the Recipient’s employment is
terminated by the Company for any reason other than “for cause”.

4. Forfeiture of Restricted Units on Certain Terminations of Employment. (a) If
the Recipient’s employment with the Company is terminated “for cause” as defined
in the following sentence, any and all Restricted Units credited to the
bookkeeping account established for the Recipient in connection with this Award
shall be forfeited as of the date the Recipient’s employment is terminated “for
cause”. For purposes of this Award, the Recipient’s employment with the Company
shall be deemed to have been terminated “for cause” if the Committee determines
(and provides the Recipient a written statement of its determination) that the
Recipient has engaged in egregious acts or omissions which have resulted in
material injury to the Company and its business.

(b) If the Recipient terminates his employment with the Company at any time
prior to the latest to occur of: (i) the date the Recipient attains age sixty
(60); (ii) the end of the five (5) year period beginning on the date the
Recipient is hired by the Company; and (iii) the end of the one year period
beginning on the date of this Award, then any and all Restricted Units credited
to the bookkeeping account established for the Recipient in connection with this
Award shall be forfeited as of the date the Recipient’s employment is
terminated.

5. Lapse of Restrictions Upon a Change in Control. As provided for by Article 9
of the Plan, upon the occurrence of a Change in Control, the Restrictions
applicable to any of the Restricted Units granted to the Recipient pursuant to
this Instrument shall lapse on the date the Change in Control occurs.

6. Form of Payment. Except as otherwise provided by Article 9 of the Plan, upon
the lapse of the Restrictions on Restricted Units contained in this Award, the
Company shall issue to the Recipient a stock certificate representing the number
of Shares of Common Stock represented by the Restricted Units (and related
Dividend Equivalent Units) with respect to which the Restrictions have lapsed,
together with cash equal to the Fair Market Value, determined as of the date the
Restrictions have lapsed, of any fractional Restricted Units as to which the
Restrictions have lapsed.

7. Applicability of the Plan. Except as otherwise provided by this Instrument,
the terms of the Plan shall apply to the Award described in this Instrument and
the rights of the Recipient with respect to such Award. This Instrument,
together with the Plan, contains all the terms and conditions of the Award
described herein and the rights of the Recipient with respect to such Award.

8. Notices. Any notices or other communications given in connection with this
Agreement shall be mailed, and shall be sent by registered or certified mail,
return receipt requested, to the indicated address as follows:

 

 

If to the Company:

 

Gibraltar Industries, Inc.

3556 Lake Shore Road

P.O. Box 2028

Buffalo, New York 14219

Attn: Corporate Secretary

 

If to the Recipient:

    

 

    

 

    

 

  

or to such changed address as to which either party has given notice to the
other party in accordance



--------------------------------------------------------------------------------

with this Section 8. All notices shall be deemed given when so mailed, except
that a notice of a change of address shall be deemed given when received.

9. Defined Terms. Capitalized terms used but not otherwise defined herein shall
have the meaning provided to such terms by the Plan.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first set forth above.

 

GIBRALTAR INDUSTRIES, INC. By:  

 